Case 1:21-cv-00279-TH-KFG Document 5 Filed 08/11/21 Page 1 of 1 PageID #: 11



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

RUMALDO OLIVAS                                  §

VS.                                             §                CIVIL ACTION NO. 1:21cv279

F.J. GARRIDO                                    §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Rumaldo Olivas, proceeding pro se, filed this petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F. Giblin, United States

Magistrate Judge. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge. The Magistrate Judge recommends that the petition be dismissed without

prejudice for failure to exhaust administrative remedies.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to petitioner at his

last known address. See FED. R. CIV. P. 5(b)(2)(C). No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge (doc. no. 3) is ADOPTED as the opinion of the court. A final

judgment shall be entered in accordance with the recommendation of the Magistrate Judge.

       SIGNED this the 11 day of August, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
